DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-4 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a busbar arrangement for a wind turbine generator, the wind turbine generator comprising a stator and a rotor arranged to rotate around an axis, the rotor being coupled to a hub carrying rotor blades as recited by independent claim 1, comprising:
a plurality of busbars for transporting electric power away from the generator, 
wherein each busbar is arranged at an individual radial distance from the axis and at an individual axial position along the axis, 
wherein the plurality of busbars forms a staircase-like structure and is adapted to be located on a side of the wind turbine generator that is opposite to the rotor blades and hub.

With respect to claim 13 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method of manufacturing a wind turbine as recited by independent claim 13, comprising:
providing a generator having a stator and a rotor arranged to rotate around an axis, the rotor being coupled to a hub carrying rotor blades, and 
providing a plurality of busbars for transporting electric power away from the generator, wherein each busbar is arranged at an individual radial distance from the axis and at an individual axial position along the axis, and 
wherein the plurality of busbars forms a staircase-like structure and is adapted to be located on a side of the wind turbine generator that is opposite to the rotor blades and hub.

With respect to claim 14 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a busbar arrangement for a wind turbine generator, the wind turbine generator comprising a stator and a rotor arranged to rotate around an axis as recited by independent claim 14, comprising:
a plurality of busbars for transporting electric power away from the generator, 
wherein each busbar is arranged at an individual radial distance from the axis and at an individual axial position along the axis, 
wherein each busbar has a rectangular cross section, and 
wherein the longer side of the rectangular cross section extends in the radial direction relative to the axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Charles Reid Jr./Primary Examiner, Art Unit 2832